Exhibit 10.10

Marriott International, Inc. Executive

Officer Incentive Plan and Executive

Officer Individual Performance Plan

Marriott International, Inc. Annual Cash Incentives

To help motivate the attainment of annual objectives, the Company maintains the
Marriott International, Inc. Executive Officer Incentive Plan and the Marriott
International, Inc. Executive Officer Individual Performance Plan for the Chief
Executive Officer and each of the other named executives. Under each plan,
specific objectives are established annually for a minimum level, target level,
and a maximum level of performance, and for each such objective, actual
performance is measured against these levels in order to determine the actual
payment.

The Executive Officer Incentive Plan is operated under the shareholder-approved
Marriott International, Inc. Stock and Cash Incentive Plan. The plan rewards
executives for the Company’s achievement of Company financial objectives.
Typically, the compensation committee has measured performance based upon
earnings per share. Notwithstanding the achievement of financial or other
performance goals, the compensation committee has the authority to adjust the
amount payable under the plan.

The Individual Performance Plan emphasizes individual executive performance as
well as measures of business/operating unit financial performance such as
revenue growth relating to newly developed rooms and customer, owner/franchisee
and associate satisfaction. Each year, the compensation committee selects the
performance criteria and weighting of the performance objectives for each
eligible executive. These criteria and their weighting vary among eligible
executives.



--------------------------------------------------------------------------------

Under the plans, the aggregate norm and maximum payments for each named
executive are as follows:

 

     Norm (%) of Salary    Maximum (%) of Salary

Chairman and Chief Executive Officer

   125    190

President and Chief Operating Officer

   90    135

Executive Vice President Lodging Development

   75    115

Executive Vice President, Chief Financial Officer and President- Continental
European Lodging

   75    115

President North American Lodging Operations and Global Brand Management

   60    90

Of these amounts, 50% to 60% are payable under the Executive Officer Incentive
Plan. No payment is made if performance fails to meet the minimum level for a
particular objective.